Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 11/11/2011 have been examined.  Claims 1, 8, and 15 have been amended.  No claims have added or cancelled. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 has been entered and references cited within carefully considered.

Claim Rejections Withdrawn
4.	Regarding the Terminal Disclaimer filed on 11/11/2021, the double patenting rejection is withdrawn.

Response to Arguments/Amendments

The applicant argues that Shepherd does not teach that a bit position value indicates multiple nodes are reachable.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "multiple nodes are reachable" or to be forwarded) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Amended claim 1 recites the message is to be forwarded (i.e. to be reached) to one of the egress nodes of the first group, and forwarding the message to only one of the egress nodes of the first group. 

Amended claim 1 has introduce a concept of a first group, wherein the first group comprise two or more of the egress nodes.  Shepherd discloses there are more than one egress nodes in the network (para. 40, lines 8-10). All egress nodes in the network could be considered as the egress nodes of the first group because there are no other groups, except the first group. Hence, the amendment in claim 1 does not overcome the rejection as explained in the previous Office action.  The remaining claims are rejected accordingly.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (USPub: 2015/0131660, hereinafter referred to as Shepherd) in view of van Bemmel et al. (USPub: 2015/0304450, hereinafter referred to as van Bemmel). 

Regarding claim 1, Shepherd discloses a method comprising: 
receiving, at a node in a communications network, a message comprising a message bit array (para. 26, lines 1-6, wherein a node receives a message comprising a message bit array), wherein
the message bit array identifies egress nodes for the message within a bit indexed explicit replication (BIER) domain of the communications network (para. 46, lines 1-3, wherein bit array is used to represent  the egress nodes), 
a first bit position in the message bit array represents a first group of the egress nodes, wherein the first group comprise two or more of the egress nodes (para. 56, lines 1-2 and para. 40, lines 8-10, wherein a BP is assigned to an egress node, to choose the specific first bit position is just a designer’s choice and all the egress nodes are in a first group), and
a bit value at the first bit position indicates that the message is to be forwarded to one of the egress nodes of the first group (para. 48, lines 13-17 
accessing a first forwarding table entry corresponding to the first bit position (para. 26, lines 20-23, wherein the relative bit position is determined).
Although Shepherd discloses everything as applied above,  Shepherd does not explicitly disclose determining anycast bit position whether the first bit position is an anycast bit position having multiple  corresponding forwarding table entries.  However, this concept is well known in the art as disclosed by van Bemmel. In the same field of endeavor, van Bemmel discloses determining anycast bit position (para. 45, lines 4-6, wherein the V bit  position is for anycast traffic). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 
Hence, Shepherd and van Bemmel disclose 
determining whether the first bit position is an anycast bit position having multiple  corresponding forwarding table entries (Bemmel’s para. 45, lines 4-6 and Shepherd’s para. 26, lines 20-23, to determine the first bit position of the forwarding table is an anycast bit position); and 
based on a result of the determining, forwarding the message to only one of the egress nodes of the first group (Bemmel’s para. 45, lines 4-6 and 

Regarding claim 2, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein determining whether the first bit position is an anycast bit position comprises checking a field in the first forwarding table entry (Shepherd’s para. 3, lines 4-10, para. 26, lines 20-23, and Bemmel’s para. 45, lines 4-6, wherein the checksum is a checking field; the relative bit position is the first bit position; and the anycast bit is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 3, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein determining whether the first bit position is an anycast bit position comprises checking a field in a routing table entry at the node (Shepherd’s para. 3, lines 4-10, para. 26, lines 20-23, and Bemmel’s para. 45, lines 4-6, wherein the checksum is a checking field; the relative bit position is the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 4, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
further comprising, if the first bit position is an anycast bit position, selecting a preferred forwarding table entry, from among the multiple corresponding forwarding table entries, for forwarding of the message (Shepherd’s para. 112, lines 23-24, para. 26, lines 20-23, and Bemmel’s para. 45, lines 4-6, wherein a forwarding table is selected; the relative bit position is the first bit position; and the anycast bit is determined. When a forwarding table entry is selected, it means it is a preferred choice among the multiple entries).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 5, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein selecting the preferred forwarding table entry comprises applying a load balancing procedure (Shepherd’s para. 48, lines 11-12 and 95, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include van Bemmel’s method into Shepherd’s invention. One of ordinary skill in the art would have been motivated “to routing of messages through a chain of network functions in a cloud computing environment” (para. 1, lines 3-4). 

Regarding claim 7, Shepherd and van Bemmel disclose everything as applied above. Shepherd and van Bemmel further disclose
wherein forwarding the message to one of the first one or more of the egress nodes comprises forwarding the message according to the preferred forwarding table entry (Shepherd’s para. 112, lines 23-24. When a forwarding table entry is selected, it means it is a preferred choice among the multiple entries). 

Regarding claims 8-12 and 14, they are substantially the same as claims 1-5 and 7, except claims 8-12 and 14 are in a network device claim format. Shepherd discloses the method is implemented in network device with a network interface and a processor (elements 1422 and 1414 in Fig. 14). Because the same 

Regarding claims 15-20, they are substantially the same as claims 1-5 and 7, except claims 15-20  are in a non-transitory computer readable medium claim format. Shepherd discloses the method is implemented in network device with a processor and system memory (para. 121). Because the same reasoning applies, claims 15-20 are rejected under the same reasoning as claims 1-5 and 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of van Bemmel as applied to claims 1 and 8 above,  and further in view of Bannister (USPub: 2018/0048566, hereinafter referred to as Bannister). 

Regarding claim 6, Shepherd and van Bemmel disclose selecting the preferred forwarding table entry (Shepherd’s para. 112, lines 23-24. When a forwarding table entry is selected, it means it is a preferred choice among the multiple entries). Shepherd and van Bemmel do not explicitly disclose eliminating entries, among the multiple corresponding forwarding table entries. However, this concept is well known in the art as disclosed by Bannister. In the same field of endeavor, Bannister discloses 
eliminating entries, among the multiple corresponding forwarding table entries (para. 66, lines 11-14). 

Shepherd, van Bemmel and Bannister disclose everything as applied above.  Shepherd, van Bemmel and Bannister further disclose
identifying unavailable nodes as neighbor nodes for forwarding (Shepherd’s para. 50, lines 1-6). 

Regarding claim 13, it is substantially the same as claim 6, except claim 13 is in a network device claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419